Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the written signature" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be read as “the user signature” which has antecedent basis. If the Applicant wishes for this to be interpreted as a written signature there should be antecedent basis for it. 
Claim 4 recites the limitation “the written signature” on line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends providing antecedent basis for this as it would make the claim allowable.  
Claim 13 is similarly analyzed to claim 3. 
Claim 14 is similarly analyzed to claim 4. 





Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang CN 111444894 (as the document is in Chinese the English translation is relied upon).
Regarding claim 1, Yang discloses a computer-implemented method (see the abstract, a computer device, wherein the computer device performs identity recognition by executing the steps of the method)

    PNG
    media_image1.png
    207
    885
    media_image1.png
    Greyscale


comprising: accessing an image of a face of a user, the face being partially covered by a facial mask (see abstract above, acquiring a face image of a current user, and respectively extracting an identity verification label and feature image information of an unoccluded part in the face image of the current user, see also figure 2 which shows the masked user)

    PNG
    media_image2.png
    338
    649
    media_image2.png
    Greyscale


; detecting an area on the facial mask (see the abstract as well as figure 2, the area P1 identification tag is detected which is an area on the mask); generating, at a computer, a first identification of the user based on the area on the facial mask (see abstract above, extracting an identity identification label from P1 which is used to obtain facial feature information which is then compared with the unshielded part of the face); detecting an exposed area uncovered by the facial mask on the face of the user (see the abstract above, P2 is an exposed area of the face); generating, at the computer, a second identification of the user based on the exposed area (see the abstract above, the area of P2 is extracted to be compared with the feature identity information stored which is received from the label); comparing the first identification of the user with the second identification of the user (see the abstract above, comparing the facial feature information with feature information of an unshielded part in a current user facial image); 
Regarding claim 2, the identification tag of Yang discloses carries identification information of the user, which read broadly is a type of signature of the user. 
Regarding claim 3, Yang discloses wherein generating the first identification of the user further comprises: accessing a user signature library, the user signature library comprising a library of user identifiers and corresponding signature images; comparing the user signature with the user signature library; and determining the first identification of the user based on comparing the user (see 112 rejection above) signature with the user signature library (see the abstract above, the identification tag is used to acquire identifying information [read as signatures] of the user to compare with the unoccluded part of the face image captured. 
Regarding claim 5, Yang discloses capturing the image of the identification tag with a camera (note that inherently light must be used to capture the image).
Claim 6 is similarly analyzed to claim 1.
Regarding claim 8, Yang discloses wherein detecting the exposed area uncovered by the facial mask on the face of the user further comprises: determining biometrics data based on the exposed area, wherein generating the second identification of the user based on the exposed area further comprises: comparing the determined biometrics data with biometrics data from a biometrics library, the biometric library comprising a library of biometrics data and corresponding user identifiers; and determining the second identification of the user based on comparing the determined 
Regarding claim 9, Yang discloses determining that the first identification of the user and the second identification indicate the same user; and in response to the first and second identification being the same, validating an identity of the user (see the abstract).
Claims 11-13 are similarly analyzed to claims 1-3. 
Claims 15-16 is similarly analyzed to claims 5-6. 
Claims 18-19 are similarly analyzed to claims 8-9. 
Claim 20 is similarly analyzed to claim 1. 
Allowable Subject Matter
Claims 4,7,10,14,17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that the 112 rejections must also be overcome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669